C)

\
}
/

fo —s
\

Case 3:20-cv-00098-REP Document 1-1 Filed 02/14/20 Page 1 of 12 PagelD# 28

Doorskin Product Agreement

This Molded Doorskin Product Agreement (hereinafter referred to as the “Agreement”) is

made effective the day of KAA y , 2012; by and between JELD-WEN, Inc., an
Oregon Corporation, headquartered at 3250 Lakeport Blvd., Klamath Falls, Oregon, 97601

(hereinafter referred as “JELD-WEN”) and STEVES and SONS, INC., a Texas Corporation,
headquartered at 203 Humble Ave., San Antonio, Texas, 78225 (hereinafter referred to as
“STEVES”), as the Parties.

This Agreement supersedes all previous Molded Doorskin Product Agreements,
including any Amendments or Addendums thereto, between the Parties.

RECITALS
WHEREAS, JELD-WEN is in the business of manufacturing molded doorskins products;

WHEREAS, JELD-WEN and STEVES desire to enter into this Agreement relative to the
purchase and sale of such products;

NOW THEREFORE, in consideration of the agreements of the Parties herein contained
and for other good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Parties agree as follows:

1. Purchase and Sale. JELD-WEN hereby agrees to sell to STEVES, and
STEVES hereby agrees to purchase from JELD-WEN, molded doorskin products
according to the terms and provisions of this Agreement. The products subject to
this Agreement shall be the full range of JELD-WEN molded doorskin products
(the “Product”).

2. Term. This Agreement shall be in effect from January 1, 2012, through
December 31, 2019, and shall automatically renew for successive 7-year terms
unless terminated by either party in accordance with the Termination provisions

of this Agreement.
3. Termination:
a. This Agreement may be terminated as follows:

1) FOR CAUSE:

a). if either party becomes bankrupt or insolvent, or defaults
in the performance of any obligation contained herein, and
said default is not cured within thirty (30) days after receipt
of written notice identifying said default, the other party, at
its sole discretion and option, may, upon written notice to the
defaulting party, terminate this Agreement effective
immediately.
eae
poe

Case 3:20-cv-00098-REP Document 1-1 Filed 02/14/20 Page 2 of 12 PagelD# 29

2)

3)

4)

WITHOUT CAUSE:

a). STEVES may terminate this Agreement for any reason,
or no reason at all, upon two (2) year written notice to JELD-
WEN, with no liability.

b). JELD-WEN may terminate this Agreement for any
reason, or no reason at all, upon seven (7) years written
notice to STEVES, with no liability. Notwithstanding
anything herein to the contrary, if JELD-WEN gives
notification of termination of this Agreement under this
clause 3.a.2) b), STEVES may give notice of termination of
the Agreement effective immediately.

SIGNIFICANT CHANGE IN PRICING FORMULATION:
If as a result of any periodic change in pricing formulation
under this Agreement JELD-WEN puts in place a 5% or
greater pricing increase over the then-existing pricing,
STEVES may, upon written notice to JELD-WEN, terminate
this Agreement effective immediately.

FORCE MAJEURE:
By either party with ninety (90) days’ notice if the Parties

cannot resolve continuation of this Agreement under force
majeure as defined herein.

b. Any termination shall be without prejudice to the provision of any
Product and the collection of any monies then due and owing.

Cc. The above and foregoing provisions and remedies shall be
cumulative and not exclusive and the Parties shall be entitled to any and
all additional remedies provided by law or in equity.

4. Quantity: STEVES agrees to purchase from JELD-WEN not less than
eighty percent (80%) of its molded doorskin products requirements from such
products that are manufactured and offered by JELD-WEN (“purchase
commitment”). JELD-WEN agrees that it will deliver to STEVES all molded
doorskin products ordered within thirty (30) days of receipt of STEVES’ purchase
order. Doorskin products not manufactured by JELD-WEN are not considered
when calculating the above purchase commitment. In addition, STEVES may
purchase outside of the 80% purchase commitment from another source if
Case 3:20-cv-00098-REP Document 1-1 Filed 02/14/20 Page 3 of 12 PagelD# 30

yo

[ ) STEVES purchase price for the same or similar product from another source is at
a least 3% less than the then current JELD-WEN delivered purchase price for the
‘ product but only after JELD-WEN has had a reasonable opportunity to match
such lower purchase price. Although STEVES has the right to so purchase from
other sources, it is the intent and spirit of this Agreement that, subject to
acceptable terms as set forth above, STEVES will purchase the maximum volume

possible under this Agreement from JELD-WEN.

5. Terms  JELD-WEN shall sell its Product to STEVES at the pricing
schedule attached hereto as Schedule 1. STEVES payment terms will be 2% 15"
Prox. / Net 16" Prox.

6. Price
a. The price for Product delivered to STEVES’ facilities in effect on
the date hereof will be as shown in Schedule 1 (the “Initial Price”).

b. The Initial Price shall remain in effect for the duration of this
Agreement unless a price increase or decrease takes place in
accordance with the terms hereof.

c. The Initial Price may vary on an annual basis by an amount that is
the the percentage increase in the JELD-WEN Key Inputs (shown
a in Schedule 2). The percentage of cost contributed as initially
\ / supplied by JELD-WEN in Schedule 2 is subject to verification by
STEVES. JELD-WEN will calculate the variance utilizing
production and shipments from JELD-WEN plant locations for the
previous rolling twelve (12) month period October 31 to
November 1 (for purposes of a November 2012 adjustment, the
October 31, 2010 to November 1, 2011 period shall be used).
Once this baseline cost is established utilizing the correct
percentage and defined input costs, a percent change will be
established. The sales price will then be adjusted to 50% of the
percent change in cost. By no later than [November 30] of each
year, JELD-WEN shall provide notice to STEVES of the price to
be in effect for the coming year (January 1 - December 31). In the
event such notice is not received by STEVES by the close of
business on November 30, STEVES will so notify JELD-WEN and
JELD-WEN will have 15 days (through December 15) to cure such
omission, failing which there shall be no price increase for the
coming year. If such notice specifies a price to be in effect for the
coming year that results ina 5% or greater increase over the then-
existing price, however, STEVES may, upon written notice to
JELD-WEN, terminate this Agreement effective immediately in
accordance with clause 3.a.3) of this Agreement.
ao,

Case 3:20-cv-00098-REP Document 1-1 Filed 02/14/20 Page 4 of 12 PagelD# 31

e. JELD-WEN agrees that, during the term of this Agreement, it will
not sell molded doorskin products to anyone in North America
with purchase volumes less than STEVES at a net price, inclusive
of rebates and discounts, which would be lower than the net price,
inclusive of rebates and discounts, offered to STEVES. The
foregoing does not apply to the sale of Molded Doorskin Products
by JELD-WEN to any JELD-WEN divisions, subsidiaries,
affiliates, or other entities in which JELD-WEN owns an interest.

7. Administration. JELD-WEN and STEVES agree that STEVES may use
all [JELD-WEN trade names] in marketing and using the Product and further
agree to use their best efforts to jointly identify ways to reduce costs in the
following areas: Transportation, order processing, packaging, scheduling and
inventory management. In furtherance hereof, the Parties agree that, by
November 30 of each year, they will use their best efforts to schedule four (4)
meetings (one each quarter) each year for the Parties to discuss administration and
growth of this Agreement.

8. Quality. The Product will at all times be of a quality satisfactory to
STEVES, meeting JELD-WEN’s specifications, fit for the intended purpose, and
subject to JELD-WEN’s standard written warranty applicable to the Product (the
“Specifications”). If JELD-WEN ships Product that do not meet JELD-WEN’s
Specifications (hereinafter “Defective Product”) then JELD-WEN, after notice,
inspection and verification of the Defective Product, will be obliged to reimburse
STEVES for the price of the Defective Product. STEVES will keep records of all
such Defective Product. Any additional costs over the price of the Defective
Product shall be negotiated by the Parties on a case by case basis. JELD-WEN
will not be liable for any claim by STEVES for Defective Product caused by
STEVES’ own negligence.

9. Assignment: This Agreement and the rights and obligations contained
herein, shall be binding upon and inure to the benefit of the successors and
assigns of the Parties, provided, however, that the rights and obligations
hereunder cannot be assigned, transferred or delegated without the prior written
consent of the other party, who shall have complete discretion in consenting to
any proposed assignment, transfer or delegation; however, said consent shall not
be unreasonably withheld.

Applicable Law and Venue. This Agreement and any questions or disputes which may
arise hereunder shall be construed and governed by the laws of the State of [Delaware], but any
action or proceeding to address or resolve any question or dispute may be filed in any court of
competent jurisdiction, provided shall first be submitted to alternative dispute resolution process
as follows:

a) Internal Conference. First, either party shall give notice to
the other party of any dispute requiring formal resolution and
the dispute will be immediately submitted to senior
Case 3:20-cv-00098-REP Document 1-1 Filed 02/14/20 Page 5 of 12 PagelD# 32

executives of each of the Parties, who shall promptly meet to
address and attempt to resolve the dispute. Such senior
executives must possess the full authority to fully and finally
resolve the dispute. If such executives to not agree upon a
resolution within thirty (30) days of submission of the dispute.
by the Complaining Party, then the Parties shall proceeds to
mediation, as follows:

b) Mediation. The Complaining Party will, within thirty (30)
days after conclusion of the Internal Conference, give notice
to the other Party of the election to have the dispute referred
to non-binding mediation before a single mediator. The
mediator and location for the mediation shall be agreed upon
by the Parties but, if agreement cannot be reached within
fifteen (15) days of notice of the above election of mediation,
then the Complaining Party will refer the mediation to the
closest Dispute Resolution Center or American Arbitration
Association office, who shall then be solely responsible for
selection of the mediator and location of the mediation. All
costs of the mediation will be shared equally by the Parties.
If the dispute cannot be resolved by this Mediation, and only
then, the Complaining Party may then file suit in any court of
competent jurisdiction concerning the dispute, in any state
except Oregon, Texas or Florida.

11, Force Majeure. JELD-WEN and STEVES shall be excused for delay in
performance or for non-performance of this Agreement due to extreme weather
conditions, war, fire, strikes, riots, lockouts, civil commotion, cessation or
stoppage of labor, extraordinary breakdown, acts of God, or for any other material
cause reasonably unforeseeable and beyond the control of JELD-WEN or
STEVES. The Party directly affected by a force majeure event will endeavor
promptly to overcome it and to keep the other Party informed of its progress but it
is not required to settle any labor dispute on terms which it considers to be
unfavorable to it.

In the event that JELD-WEN’s production of Product is limited or decreases, for
any force majeure reason, JELD-WEN will follow the Allocation procedures
outlined in below.

12. Attorney Fees. In the event of any action or proceeding arising out of this
Agreement or any provision of this Agreement, including, but not limited to,
any breach of this Agreement, the prevailing party in any such action or
proceeding shall be entitled to recover its reasonable costs and reasonable
attorney’s fees, including fees on appeal, if any, in addition to any other
relief awarded.
Case 3:20-cv-00098-REP Document 1-1 Filed 02/14/20 Page 6 of 12 PagelD# 33

13. Waiver. Failure of either party at any time, or from time to time, to pursue
or enforce any rights or terms of this Agreement shall not be construed to be a
waiver of such right or term or such party’s right to thereafter enforce each and
every provision of this Agreement. No waiver of any right, term or condition of
this Agreement shall be effective unless made in writing signed by the party
against whom any such waiver is sought to be enforced.

14, Severability. If any term or provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, void or unenforceable to any extent
in whole or in part, the provision(s) shall be deemed severed herefrom, and the
remainder hereof shall continue to be in full force and effect in its entirety.

15. Representation. STEVES and JELD-WEN represent and warrant to each
other that each has full power and authority to execute, deliver and consummate
this Agreement, and that no provision exists in any contract, document or
instrument to which JELD-WEN or STEVES is a party or would be bound that
would be violated by the provisions of this Agreement.

16, Notice. Any notice or notice required hereunder shall be in writing and
delivered by expedited personal delivery or facsimile, or by registered or certified
mail, return receipt requested, postage prepaid, as follows:

IF TO STEVES:

STEVES AND SONS, INC.
P.O. BOX 1866

San Antonio, Texas 78297-1866
Attn.: Edward G. Steves, C.E.O.
Telephone: 210/924-5111
Facsimile: 210/924-0470

IF TO JELD-WEN:

JELD-WEN, Inc. —

3250 Lakeport Blvd.

Klamath Falls, OR 97601
Attn: Philip Orsino, President
Telephone: 541/882-3451
Facsimile: 541/885-7454

17. Equal Opportunity to Participate _in Drafting. The Parties have
participated and had an equal opportunity to participate in the drafting of this
Agreement and the attachments. No ambiguity shall be construed against any
party based upon a claim that said party drafted any language in question.
C)

Case 3:20-cv-00098-REP Document 1-1 Filed 02/14/20 Page 7 of 12 PagelD# 34

18. Entire Agreement. This Agreement constitutes the entire Agreement
between the Parties and may not be modified or amended except in writing signed
by each of the Parties or authorized agents of the Parties. There are no
understandings, agreements or representations, express or implied, not specified
in this Agreement.

19. Miscellaneous. All dollar amounts set for the in this Agreement are in U.S.
Currency.

20. Allocation, By November 30 of each year, STEVES agrees to provide to
JELD-WEN a forecast of its planned purchases of Product for the following year,
and further agrees to update this forecast on a quarterly basis throughout the year,
the purpose of which is to assist JELD-WEN in managing its production levels to
meet STEVES’ anticipated requirements for Product. By January 30 of each year,
JELD-WEN shall provide STEVES with a percentage number regarding its
Product, which number is to be calculated by dividing the total number of skins
shipped to STEVES the preceding year by the total number of skins manufactured
in North America by JELD-WEN the preceding year. If, during the term of this
Agreement, JELD-WEN recognizes an actual or anticipated shortage in
production capacity over the current or anticipated demand, JELD-WEN shall
immediately notify STEVES of JELD-WEN’S current production capacity in
North America indicating a shortage in production capacity, which will then result
in the need for an allocation period (“notice of allocation”). The allocation
period will start effective the first day of the month following the notice of
allocation. During the allocation period, STEVES will be allowed to purchase up
to the percentage number of JELD-WEN production volume during allocation
provided by JELD-WEN ‘in the January 30 notification referenced above,
provided that volumes purchased by customers to which JELD-WEN has no
commitment to sell under a supply agreement cannot limit JELD-WEN’s
provision of volume requested by STEVES during allocation. In any year
including an allocation period, the quantity purchase commitment in 4 above,
shall not apply. An allocation period shall end when JELD-WEN’S capacity
exceeds demand and notice of the same is provided by JELD-WEN to STEVES,
which notice shall not be withheld or delayed.
Case 3:20-cv-00098-REP Document 1-1 Filed 02/14/20 Page 8 of 12 PagelD# 35

21. Verification

The Parties agree that compliance with certain provisions of this Agreement may
require good faith verification of certain facts, figures or other relevant matters by
either or both of the Parties. This will include provisions in sections 4, 6, 8, 11
and 20 of this Agreement. The Parties agree that any such requested verification
shall be by affidavit, subject to independent verification by the other Party. If,
however, after such efforts further verification is requested by a Party (the
“Requesting Party”), the other Party (the “Complying Party”) agrees to make
available to the Requesting Party at the expense of the Requesting Party, all such
information, business records, data, and back-up documentation necessary for the
Requesting Party to determine the Complying Party’s compliance to secure the
requested verification.

22. Confidential Information

The Parties recognize that information has passed or will pass between them that
is not in the public domain and that such information may be designated by either
Party (the “designating Party”) as commercially sensitive. Upon receipt of such
designation, the receiving Party will not communicate such commercially
sensitive information to anyone without the prior and express approval of the
designating Party. The Parties agree that this Agreement in its entirety, including
the schedules attached hetero, constitutes commercially sensitive information.
Case 3:20-cv-00098-REP Document 1-1 Filed 02/14/20 Page 9 of 12 PagelD# 36

 

 

( } IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
~~ in duplicate by their respective officer thereunto duly authorized, as of the date first herein above
written.
JELD-WEN, Inc.
fy oo Q — >)
Witness. $Me —— By: \4 aN > Crepe
Philip O}sinoN
President
STEVES and SONS, INC.
\
\ J

Edward G. Steves :,
Chief Executive Officer

Witness:

 
al

Case 3:20-cv-00098-REP Document 1-1 Filed 02/14/20 Page 10 of 12 PagelD# 37

Schedule 1

Initial Price

All Molded (Except PreFinished White, PreStained or Comm.)

12
14
15
16
18
20
24
26
28
30
32
34
36

12
14
15
16
18
20
24
26
28
30
32
34
36

12
14
15
16
18
20
24
26
28
30
32
34
36

MK KKK OK KKK KOK OK <M MK OK KO OOK OKO

KM mK KK OKO KOK OK OKO

80
80
80
80
80
80
80
80
80
80
80
80
80

84
84
84
84
84
84
84
84
84
84
84
84
84

96
96
96
96
96
96
96
96
96
96
96
96
96

Delivered Price

1.66
1.92
2.06
2.19
2.46
2.73
3.27
3.53
3.80
4.07
4.34
4.60
4.88

3.41
3.61
3.75
3.79
3.85
4.03
4.25
4.62
4.62
4.84
5.07
5.26
5.43

6.33
6.50
6.58
6.65
6.82
6.99
7.33
8.01
8.01
8.43
8.79
9.15
9.50
 

USD

 

Case 3:20-cv-00098-REP Document 1-1 Filed 02/14/20 Page 11 of 12 PagelD# 38

 

 

 

 

 

Size Size USD
Nominal in Actual mm Nominal in Actual mm
22 568 $4.55 22 568 $4.92
24 620 $4.55 24 620 $4.92
28 721 $4.99 28 721 $5.37
30 772 $5.24 30 772 $5.62
32 823 $5.51 32 823 $5.87
36 926 $5.93 36 926 $6.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Size USD Size usD
Nominal in Actual mm Nominal in Actual mm
16 416 $4.91 16 416 $7.70
18 467 $4.99 18 467 57.86
20 518 $5.15 20 518 $8.19
24 620 55.39 24 620 $8.72
26 670 $5.58 26 670 $9.15
28 721 $5.76 28 721 $9.50
30 772 56.02 30 772 $10.01
32 823 $6.24 32 823 $10.51
34 873 $6.43 34 873 $10.87
36 926 56.62 36 926 $11.29

 

 

 

 

 

 

 

 
CO

Case 3:20-cv-00098-REP Document 1-1 Filed 02/14/20 Page 12 of 12 PagelD# 39

 

 

 

 

 

 

 

 

 

 

Schedule 2
JW Key Inputs
Base as of: DATE
Base Cost Period | Percentage | Weighted

Raw Material Factor Change of Costs Change

Wood 100.00% 0.00% 27% 0.00%

Resin, wax, oil and sealer 100.00% 0.00% 31% 0.00%

Paint 100.00% 0.00% 16% 0.00%

Packaging 100.00% 0.00% 2% 0.00%
0.00%

Energy

Electric power prices 100.00% 0.00% 16% 0.00%

Natural gas prices - 100.00% 0.00% 6% 0.00%

Boiler fuel 100.00% 0.00% 2% 0.00%

Total percentage of

costs 100.00%

Agreed upon effect on an

molded doorskin price 50.00% 0.00%

Percentage change in
the JELD-WEN Key
Inputs

 

 
